Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


 Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I: Figure 2A-3D
Species II: Figure 4A-4D
Species III: Figure 5A-5D
Species IV: Figure 6A-17B
Species V: Figure 18-23B
Species VI: Figure 24
Species VII: Figure 25A-28B, 29
Species VIII: Figure 30A-31F
Species IX: Figure 32-34
Species X: Figure 35-49
Species XI: Figures 50-55
Species XII: Figures 56, 57
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species.
Species I modifies the nut to include a plurality of slots extending from the forward end to define a plurality of fingers/a finger.
Species II modifies the nut to include a single slot that is cut through the entire length of the nut in an axial direction.
Species III modifies the nut to include a deformed portion at the periphery of the forward end.
Species IV modifies the nut by connecting a cylindrical grounding member about a periphery of the nut.  The grounding member has a plurality of fingers.
Species V modifies the nut to include a clip that is disposed a cross-cut through the wall of the nut
Species VI modifies the coaxial cable connector to include an insert whose through hole is off-center from the center axis of the coaxial cable.
Species VII modifies the nut to have a plurality of fingers that taper from a first diameter at a rearward portion to a smaller diameter at a middle portion and then flare out from the middle portion to a front end portion at the first forward end. The nut can have a tapered cap assembled over the forward end of the nut.
Species VIII modifies the nut to have a conductive insert fit about its periphery and includes a plurality of fingers that wrap back inside the forward end of the nut.
Species IX modifies the coaxial cable connector to have a seal mounted onto the periphery of the nut and includes a center axis that is off-center from the center axis of the coaxial cable.
Species X modifies the coaxial cable connector to have a conductive insert with an annular ring-like portion that is shaped to match an inner profile of the lip of the nut and an outer profile of the flange of the post.  Further, a nut cap is integrally formed with the nut as a single monolithic structure.
Species XI modifies the coaxial cable connector to have a plurality of fingers biased radially inward to engage the interface port.  The coaxial cable connector also includes a spring basket with a reverse finger that prevents/resists the connector from being pulled off the interface port.
Species XII modifies the coaxial connector to have a seal that sealingly couples to the interface port and a spring basket that engages the interface port.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 2 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        09/02/2022